Citation Nr: 1233579	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-26 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for mucous colitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from June 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Denver, Colorado, regional office (RO) of the Department of Veterans Affairs.  

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO in his July 2009 Substantive Appeal.  He withdrew his request for a hearing in September 2009.

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the 10 percent evaluation currently assigned to his service connected mucous colitis is inadequate to reflect the impairment that is caused by this disability.  He argues that a 20 percent or 30 percent evaluation would be more accurate.  

The Veteran's representative, in a December 2011 statement, notes that the Veteran has been receiving treatment for his mucous colitis at the Denver VA Medical Center (VAMC).  He requests that these records be obtained.  The Veteran's representative waived RO review of these records.  

A review of both the claims folder and Virtual VA shows that the most recent VA treatment records that have been obtained are dated May 2008, which is more than three years before the representative's request.  Therefore, it is clear that the additional records noted by the representative in December 2011 have not been obtained.  An attempt must be made to obtain these records.  Although the representative has waived initial review of these records by local jurisdiction, as the Board is not equipped to do development, the appeal must still be returned in order to obtain the records from the VAMC.  

Furthermore, the Board also notes that the Veteran's most recent VA examination of his service connected disability was conducted in May 2008 and is well over four years old.  As the Veteran was not previously receiving ongoing treatment for his mucous colitis, and as he is now receiving such treatment, the record suggests that the Veteran's disability may have increased in severity since the previous VA examination.  The Board finds that the Veteran should be scheduled for an additional VA examination in order to obtain an accurate assessment of the impairment currently caused by his disability. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records pertaining to treatment of the Veteran's mucous colitis from the Denver, Colorado, VAMC dating from May 2008 and associate them with the claims folder.  

2.  After obtaining the records requested above, the Veteran should be afforded a VA gastrointestinal examination to determine the nature and severity of his service connected mucous colitis.  All indicated tests and studies should be noted.  The claims folder should be made available to the examiner for review before the examination.  The frequency and severity of symptoms such as diarrhea, constipation, bowel disturbance and abdominal distress should be noted.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


